XI. Code of Ethics A. Introduction. On July 2, 2004, the Securities and Exchange Commission (SEC) adopted a new rule and rule amendments under Section 204A-1 of the Investment Advisers Act of 1940 that requires all registered investment advisers to adopt codes of ethics. The codes of ethics must set forth standards of conduct expected of advisory personnel and address conflicts that arise from personal trading by advisory personnel. The rule and rule amendments are intended to promote compliance with fiduciary standards by advisers and their personnel. The expectation of the Company is that all Al Frank Asset Management, Inc. (Al Frank) personnel will comply with all applicable federal securities laws and regulatory requirements. Each Al Frank employee must remember that they have a fiduciary responsibility to clients. It is the policy of the Company that each employee conducts his or her business affairs with such standards of integrity that all real and potential conflicts of interest are either eliminated or fully disclosed so that no other conflict of interest exits or can be reasonably implied or construed. Additional specific standards of conduct are adopted in their appropriate sections throughout the Company’s Compliance and Supervisory Guidelines Manual that is given to all supervised persons. While the company has established a Code of Ethics and Standards of Professional Conduct, it has also adopted the CFA Institute’s Code of Ethics and Standards of Professional Conduct, which are included in its Code of Ethics. The Company’s Code of Ethics requires that all Al Frank personnel: 1. Act with integrity, competence, and in an ethical manner when dealing with clients, mutual funds that the Company provides advisory services to the Al Frank Funds (the Funds), the public, prospects, other employees, and third-party vendors, and not take inappropriate advantage of their positions. 2. Use reasonable care and exercise independent professional judgment when dealing with customers including the Funds to ensure that their best interests are always the highest priority. 3. All personal securities transactions are conducted in such a manner as to be consistent with the code of ethics and the Section XIII Personal Securities Holdings and Transactions of the Compliance and Supervisory Guidelines Manual, and avoid any actual or potential conflict of interest or any abuse of an employee’s position of trust and responsibility. 4. Maintain client information, including the Funds, such as security holdings and financial circumstances, in the strictest confidence. Client information may be shared with third parties that have a specific business reason to know in order to service an account (i.e., a clearing agent, settling broker, or paying agent, etc…). 5. Will comply with all requirements outlined in the Al Frank Compliance and Supervisory Guidelines Manual and Al Frank’s Code of Ethics. It should be noted that all Al Frank supervised persons, are required to report any violations of the AlFrank Code of Ethics promptly to the CCO. The Company will provide all supervised persons with a copy of the Code of Ethics along with any amendments, and will require all supervised persons to acknowledge in writing (see Appendix #2) receipt of the Code of Ethics and any amendments. Acknowledgments will be maintained by the CCO or SCO.
